Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Response to Arguments
In communications filed on 1/22/2021, claim 34 is presented for examination. Claim 34 independent.
Amended claim(s): 34
Applicants’ arguments, see Applicant Arguments/Remarks filed 1/22/21, with respect to claim(s) rejected under 35 USC 112 have been fully considered and are persuasive. The rejection is withdrawn.
Applicants’ arguments, see Applicant Arguments/Remarks filed 1/22/21, with respect to claim(s) rejected under prior art have been fully considered but are not persuasive. It is noted, Applicant makes a general statement regarding ‘several claim features’ not taught by the cited references. However, Applicant does not particularly point out why the cited art portions fail to teach the limitations. With regards to adjusting options limitation, Rittmaster et al combination discloses adjusting options (see e.g., Bayabani: col. 8, ll. 48-58: description of real-time behavior; col. 8, line 66 - col. 9, line 5; col. 9, ll. 15-25: real-time behavior may be used as criteria for price change) (col. 7, ll. 35-44: criteria for triggering dynamic PPV pricing discounts received; col. 8, line 66 - col. 9, line 5: criteria applied to individual customers, subsets, or all customers; col. 9, ll. 6-7: dynamic pricing is established)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the steps of detecting the region of a user in order to determine which terms to offer that user for accessing content and two different sets of terms for the access of that content to users in two different regions, receiving the content to be offered access, providing the content provider a way to select the terms for the 
The limitations of defining access options, receiving content, and providing content according to the defined options, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components. That is, other than reciting processors, computer-readable memory, user interface, and a network, nothing in the claim elements precludes the steps from practically being performed by a human. For example, defining options based on region encompasses a human presenting another with a set of options verbally based on their residential status, and receiving and providing content according to the options encompasses manually lending a person a recording with a due date for its return. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processors, computer-readable memory, user interface, and a network to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittmaster et al. (US 2002/0023010) in view of Franksdonk et al. (US 2008/0109362), in view of Pokonosky (US 2007/0130010), in view of US 20110126246 A1 (hereinafter ‘Thomas’) further in view of Beyabani et al. (US 8387081) (hereinafter ‘Beyabani’.

Regarding claim 34, Rittmaster teaches a processor-implemented method of transmitting content from a multi-content provider platform over a computer network (par. [0032]: system wherein an information providing processor is coupled for communication to a plurality of recipient processors; par. 
automatically detecting a region associated with a remote user (par. [0036]: position, or geographic location or region, of the recipient processors generated using GPS);
Rittmaster does not teach the region being based on interaction of the user with a network, wherein automatically detecting comprises detecting a physical location of the network based on an IP address of the user.
In analogous art, Fransdonk teaches the region being based on interaction of the user with a network, wherein automatically detecting comprises detecting a physical location of the network based on an IP address of the user (par. [0357]: checking delivery address of a user authentication or copy-protected device located within an authorized geographic location); receiving an upload of the particular piece of content from a content provider for distribution (par. [0278]: content provider distributes content to a local content server of a content distributor); and providing an item user interface for selecting the access options (par. [0370]: user interface which allows a 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rittmaster to incorporate the teachings of Fransdonk because they are directed towards providing access options for video content to viewers. Although Rittmaster does not specifically contemplate using IP address to detect region and does not specifically describe a user interface, Fransdonk teaches that using IP address to limit content distribution is known in the art and gives an example of a user interface for purchasing content. One of ordinary skill in the art would recognize that the GPS location detection of Rittmaster could be implemented using IP address instead with predictable results. Further, one of ordinary skill in the art would recognize that a user interface similar to that of Fransdonk may be presented to a user of Rittmaster. Doing so would be the application of known techniques to similar devices to yield equivalent results.
Although Rittmaster does not specifically contemplate uploading content to the distribution company, Fransdonk teaches that doing so is known in the art. One of ordinary skill in the art would recognize that uploading content to a distribution server as taught by Fransdonk is one way for content to be passed from 
Rittmaster and Franksdonk do not teach providing and receiving options via a graphical user interface menu via the network; and
providing an item user interface for defining the access options.
	Rittmaster et al combination further teaches: providing a first subset containing plurality of one or more options for a particular piece of content from the platform to the remote user based on the region associated with the user, wherein a second user in a different region is provided a differing second subset of a plurality of options (par. [0058]: provider may provide various degrees of limited access for one or more geographic regions, see examples);
	Rittmaster et al combination does not teach providing and receiving options via a graphical user interface menu via the network.
In analogous art, Pokonosky teaches providing and receiving options via a graphical user interface menu via the network; and providing an item user interface for defining the access options (par. [0036]: content provider may access fillable forms through a website interface to complete a media kit and rules, including defining target audience).

Rittmaster et al combination further teaches: wherein options from which the first subset and the second subset are provided are defined by: receiving at the platform for distributing content provided by a plurality of unrelated content providers a particular piece of content from a content provider for distribution, the received particular content being stored in a computer readable memory (par. [0005]: example of distribution company contracted with software company; par. [0033]: suitable source includes computer readable medium);

	However Rittmaster et al combination does not but in analogous art, Thomas (US 20110126246 A1) teaches: that begins upon the platform transmitting the particular content to the remote user via the network; (Thomas: ¶5-¶10, i.e., the viewing time window starts when the content is delivered to the user device)
	Before the time the invention was made, it would have been obvious to a skilled artisan to modify Rittmaster et al to include viewing time window associated with the content that starts when the content is delivered to the user device as 
Rittmaster et al combination further teaches: wherein for each of a plurality of content items for each of a plurality of regions, access options are specifically selected (par. [0058]: provider may provide various degrees of limited access for one or more geographic regions, see examples);
receiving at the platform a first selectable access option definition from the content provider defining first criteria for accessing the particular content in a first region in the plurality of regions, the first criteria including a first option type and the first region where the first option definition is valid (par. [0058]: provider may provide various degrees of limited access for one or more geographic regions, see examples, requires receiving the options to make them available);
receiving at the platform a second selectable access option definition from the content provider defining second criteria for accessing the particular content in a second region in the plurality of regions, the second criteria including a second option type that differs from the first option type and the second region where the second option definition is valid (par. [0058]: provider may provide various degrees of limited access 
wherein first and second selectable access options are provided on a per item basis (par. [0058]: provider may provide various degrees of limited access for one or more geographic regions, see examples) by a plurality of different content providers associated with different pieces of content (par. [0005]: example of distribution company contracted with software company; par. [0134]: example of different advertisers relevant in different regions); 
receiving at the platform via the network an identification of an option in the first subset from the remote user (par. [0072]: requesting user device communicates a request and location and/or time information); and
Rittmaster et al combination does not but in analogous art, Bayabani teaches: automatically adjusting one or more of the first and second selectable access options without human intervention based on data regarding access of the particular content by other remote users, (col. 8, ll. 48-58: description of real-time behavior; col. 8, line 66 - col. 9, line 5; col. 9, ll. 15-25: real-time behavior may be used as criteria for price change) (col. 7, ll. 35-44: criteria for triggering dynamic PPV pricing discounts received; col. 8, line 66 - col. 9, line 5: 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rittmaster et al to incorporate the teachings of Beyabani because they are directed towards providing access options for video content to viewers. Although Rittmaster et al do not specifically contemplate collecting or using real-time data to adjust the access options by the content provider, Beyabani teaches doing so for television pay-per-view (PPV) events. One of ordinary skill in the art would recognize that the use of real-time data to adjust pricing could be applicable to content distribution systems like those of Rittmaster et al as well. Doing so would provide the advantage and capability of providing dynamic pricing for video content, as taught by Beyabani (col. 1, ll. 53-59). 
Rittmaster et al combination further discloses: wherein said automatically adjusting of the one or more of the first and second selectable access option for the particular content is further based on the remote user’s account history regarding access of content other than the particular content; (Bayabani: col. 2:51 to col. 3:65, col. 5:1-20, col. 7, ll. 35-60, i.e., tracking viewing and purchase histories of users including groups and clusters of users for adjusting programs and purchase 
transmitting the particular content from the platform to the remote user via the network according to a criterion of the option that the remote user has identified, wherein the particular content is transmitted from the platform to the physical location of the network for display on a graphical user interface of the user (par. [0075]-[0076]: server sends the requested product or service based on location information; par. [0119]: example of providing theater content; par. [0132]: example of content streams);
wherein a signal is transmitted from the platform to the remote user that disables access to the particular content at the conclusion of the time period for access associated with the identified option (par. [0070]: if during the stream of content, the location and/or time information does not correspond to an expected location or time, then user access to the stream of content may be thereafter denied or cut-off. See also, Thomas: Figs 12A-12B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432